RICHARD B. TEITELMAN, Judge,
Concurring in Part and Dissenting in Part.
I respectfully dissent from the principal opinion to the extent it holds that the trial court did not abuse its discretion in excluding 10 of the defendant’s witnesses as a sanction for late endorsement of those witnesses. I agree with the principal opinion’s recitation of the facts and explanation of the applicable law. I disagree, however, with the conclusion that defendant was not prejudiced because the testimony from the excluded witnesses would have been cumulative to the victim’s mother’s testimony that the victim did not always tell the truth.
The relative credibility of the defendant and the victim was an important consideration in this case. The victim’s veracity is not a fact that is readily susceptible to objective verification from a single source. This is not a case in which a witness’s testimony is cumulative to an established fact. To the contrary, the defendant was trying to establish something much more elusive: the victim’s tendency to lie. While the testimony from the victim’s mother supported the defendant’s argument that the victim did not always tell the truth, it does not sufficiently establish that fact so as to render subsequent similar evidence cumulative. The defendant’s attempt to establish this tendency as a fact was hampered unnecessarily by the trial court’s decision to exclude defense witnesses from trial. While defense counsel should not be permitted to game the system and surprise the state at trial, the individual caught in the middle — the defendant — should not be deprived of a key element of his or her defense to charges that, if proven, will result in a lengthy term of imprisonment.
For these reasons, I respectfully dissent from the principal opinion to the extent it holds that the trial court did not abuse its discretion in excluding the defendant’s witnesses.